DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
1.	The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
2.	In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  

Claim Rejections - 35 USC § 102
3.	The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


4.	Claim(s) 1-2, 4, 7, 12, 14, 20, 24-25, 27, 30, 35, 37, 39, and 43 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Da Silva U.S. 2010/0087806 (herein referred to as “Da Silva”).
5.	Regarding Claims 24 and 1, Da Silva teaches a skin cooling treatment system (abstract) comprising:
a. a mechanical arm (Fig. 2, ref num 250, para 0064 “positioner 250…other configurations of positioners are contemplated including, for examples, one or more robotic arms”) having a proximal end and a distal end (see Fig. 2, ref num 250);
b. a cryospray applicator (Fig. 2, ref num 230, “nozzle”) coupled to the distal end of the mechanical arm (Fig. 2, ref num 230 is attached to the distal end of the arm, ref num 250), the cryospray applicator comprising an array of orifices (para 0068 “further include additional nozzles…such that a dual or concentric spray”), the cryospray applicator moveable by the mechanical arm (para 0064 “positioner 250 can move the nozzle 230”) to deliver a spray of cryogen to a portion of an area to skin tissue for treatment (para 0065 “positioner 250 could further include a cartridge (not shown) having cryogenic fluid to be dispensed through the nozzle 230”); and
c. a processor (Fig. 2, ref num 210, “controller”, with ref num 212 “processor”) configured to:
	c.1 receive imagery of a portion of skin of a patient for receiving a skin cooling treatment (para 0073 “controller 210 can obtain information collected by the image acquisition system 220”; para 0090-0095, Fig. 9, ref num 920 and 930);
	c.2 automatically identify boundaries from the received imagery to designate portions of the skin of the patient for receiving the skin cooling treatment (para 0024-0025 “after the controller receives the information collected by the image acquisition device, the controller preferably analyzes the information to identify the type and boundaries of lesions on the skin”; para 0090 “determined course of treatment could be automatically carried out”; para 0091 “the boundaries of each of the lesions can be displayed on a monitor”).
	c.3 determine an instantaneous treatment footprint (para 0092 “the course is automatically initiated 950”);
	c.4 generate a treatment path for the portion of skin of the patient designated for receiving the skin cooling treatment based on the treatment footprint (para 0093 “controller than directs the positioner to move the nozzle proximate to a first region of an upper surface of the lesion…nozzle is moved by the positioner proximate to a second region of an upper surface of the lesion”; Fig. 9, ref nums 940 and 950); and
	c.5 deliver the skin cooling treatment to the skin according to the treatment path (para 0093 “the controller then reopens the valve and cryogenic fluid is dispensed from the nozzle…each region of the lesion is exposed to a precisely metered pulse of cryogenic fluid”).
6.	Regarding method claim 1, the claim is rejected by the same or substantially the same rationale as applied to the rejection of apparatus claim 24, since operation of the prior art relied on to reject apparatus claim 24 would naturally result in the step of method claim 1 being satisfied.
	
7.	Regarding Claim 25, Da Silva teaches wherein receiving imagery of the portion of skin of the patient comprises generating imagery of the portion of the skin of the patient with a vision system coupled to the cryospray applicator (Fig. 2, ref num 220 is attached to ref num 230; Fig. 9, ref num 920).
8.	Regarding method claim 2, the claim is rejected by the same or substantially the same rationale as applied to the rejection of apparatus claim 25, since operation of the prior art relied on to reject apparatus claim 25 would naturally result in the step of method claim 2 being satisfied.

9.	Regarding Claim 27, Da Silva teaches the imagery includes visible spectrum imagery and infrared imagery (para 0076 “the image acquisition system could alternatively have one or more sensors including for example…still camera, infrared…”).
10.	Regarding method claim 4, the claim is rejected by the same or substantially the same rationale as applied to the rejection of apparatus claim 27, since operation of the prior art relied on to reject apparatus claim 27 would naturally result in the step of method claim 4 being satisfied.

11.	Regarding Claim 30, Da Silva teaches wherein the processor is further configured to receive temperature information from the treatment footprint and change the advancing of the cryospray applicator across the skin according to the temperature information (para 0081 “apparatus 200 can also advantageously include sensors (not shown) to monitor the temperature”; para 0085 “the information from such sensors…can provide feedback to a controller (not shown), which allows the controller to dynamically updated the course of the treatment….for example, the number of regions to be treated, the position of the regions on the skin”), and wherein the skin cooling treatment comprises advancing the cryospray applicator across the skin of the patient according to the treatment path (Fig. 9, ref nums 940 and 950).
12.	Regarding method claim 7, the claim is rejected by the same or substantially the same rationale as applied to the rejection of apparatus claim 30, since operation of the prior art relied on to reject apparatus claim 30 would naturally result in the step of method claim 7 being satisfied.

13.	Regarding Claim 35, Da Silva teaches the processor is further configured to ascertain an attribute of the skin designated for receiving the skin cooling treatment before delivering the skin cooling treatment, wherein the attribute comprises at least one of: a deformation; or a cooling response (para 0012 “it is important to cool the treatment region to the proper temperature for an appropriate time”; para 0081 “apparatus 200 can also advantageously include sensors (not shown) to monitor the temperature”; para 0085 “the temperature sensor….monitor a change in at least one of a coloration and a temperature the lesion”).
14.	Regarding method claim 12, the claim is rejected by the same or substantially the same rationale as applied to the rejection of apparatus claim 35, since operation of the prior art relied on to reject apparatus claim 35 would naturally result in the step of method claim 12 being satisfied.

15.	Regarding Claim 37, Da Silva teaches 
wherein determining the attribute of the skin comprises:
	1) directing a spray at least some of the skin designated for receiving the skin cooling treatment (para 0068 “concentric spray”; also see para 0017)
	2) measuring a deformation of the at least some of the skin resulting from the directed spray (para 0078 “image acquisition system could transmit the information about the lesion to the controller 210 for analysis by the controller 210. In such cases, the controller 210 could then determine a course of treatment and direct the treatment automatically”)
	3) wherein the processor is further configured to modify the delivering of the skin cooling treatment based on the measured deformation of the at least some of the skin resulting from the directed spray (para 0075 “controller can alter the pulsation of the cryogenic fluid”; para 0074 “controller to be updated to reflect changes in treatments”).
16.	Regarding method claim 14, the claim is rejected by the same or substantially the same rationale as applied to the rejection of apparatus claim 37, since operation of the prior art relied on to reject apparatus claim 37 would naturally result in the step of method claim 14 being satisfied.

17.	Regarding Claim 39, Da Silva teaches the processor is further configured to select a nozzle, and wherein the instantaneous treatment footprint is determined based on the selected nozzle (para 0068 “apparatus 200 could further include additional nozzles…nozzles could be used concurrently or separately from the first nozzle…could dispense a pulse of cryogenic fluid having different attributes from pulses of the first nozzle”; para 0073 “the controller 210 can obtain information…can also position the nozzle 230…as desired”).
18.	Regarding method claim 16, the claim is rejected by the same or substantially the same rationale as applied to the rejection of apparatus claim 39, since operation of the prior art relied on to reject apparatus claim 39 would naturally result in the step of method claim 16 being satisfied.

19.	Regarding Claim 43, Da Silva teaches the processor is further configured to: detect a motion of the patient of the patient; generate a modified treatment path based on the motion of the patient; and deliver the skin cooling treatment according to the modified treatment path (para 0081 “apparatus 200 can further includes sensors that monitor a position of the lesion 240 such that the nozzle 230 could be repositioned as necessary to compensate for any un expected movement of the lesion 240 (e.g., movement of the patient prior to, or during, the treatment)”).
20.	Regarding method claim 20, the claim is rejected by the same or substantially the same rationale as applied to the rejection of apparatus claim 43, since operation of the prior art relied on to reject apparatus claim 43 would naturally result in the step of method claim 20 being satisfied.

Claim Rejections - 35 USC § 103
21.	The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.

22.	Claims 5 and 28 are rejected under 35 U.S.C. 103 as being unpatentable over Da Silva and in view of Eisenmann U.S. 2018/0271597 (herein referred to as “Eisenmann”).
23.	Regarding Claim 28, Da Silva teaches the processor is further configured to: adjust the dosing according to a measured aspect designated for the receiving of skin cooling treatment (para 0081 “such that the magnitude of a treatment can be measured….necessary to compensate”). 
Da Silva fails to teach determining perfusion of the portion of skin designated for receiving the treatment.
Eisenmann teaches determining perfusion of the portion of skin designated for receiving the skin cooling treatment (para 0037 “treatment beam scanning speed could be set to match the thermal relaxation time and perfusion rate of the targeted skin”). This determination helps the user determine whether there has been damage to the tissue in order to adjust the further treatment plan (para 0035).  Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified Da Silva and monitored the perfusion of the skin for the assessment of damage in order to adjust the further treatments properly.
24.	Regarding method claim 5, the claim is rejected by the same or substantially the same rationale as applied to the rejection of apparatus claim 28, since operation of the prior art relied on to reject apparatus claim 28 would naturally result in the step of method claim 5 being satisfied.

25.	Claims 9 and 32 are rejected under 35 U.S.C. 103 as being unpatentable over Da Silva and in view of DeBenedictis U.S. 2017/0325992 (herein referred to as “DeBenedictis”).
26.	Regarding Claim 32, Da Silva fails to teach the temperature information comprises data characterizing an advance of a freezing-front.
	However, DeBenedictis teaches a cryo treatment that collects temperature data, such as characterizing an advance of a freezing-front (para 0318 “secure processor…ensure data and instructions…detection of supercooling, a partial or complete freeze event…after the freeze event ends”).  It is mentioned that the stored instructions and data are stored in order to perform the method without causing undesired effects, like darkening skin multiple days later (para 0318).  Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified Da Silva in order to collected data on a freezing front advance to monitor unintended effects from the treatment on the tissue.
27.	Regarding method claim 9, the claim is rejected by the same or substantially the same rationale as applied to the rejection of apparatus claim 32, since operation of the prior art relied on to reject apparatus claim 32 would naturally result in the step of method claim 9 being satisfied.


28.	Claims 10-11 and 33-34 are rejected under 35 U.S.C. 103 as being unpatentable over Da Silva and in view of Fahey U.S. 2018/0344411 (herein referred to as “Fahey”).
29.	Regarding Claim 33, Da Silva teaches wherein automatically identifying boundaries in which it designates which areas need treatment versus the ones that don’t (para 0024 “controller preferably analyzes the information to identify the type and boundaries of lesions on the skin”; para 0025 “boundaries of the lesions can be tagged for possible treatment, and a course of treatment can be determined”; para 0096 “at the boundaries of lesion, the cryogenic exposure is advantageously reduced to thereby “feather” or dither the treatment intensity.  This serves to blend any disparities between the appearance”).  
	However, Da Silva fails to teach identifying a no-go feature, creating a no-go zone comprising the no-go feature and a safety offset at least partially surrounding the no-go feature; and creating a boundary delineating between the no-go zone and the portions of skin designated for receiving skin cooling treatment.
	Fahey teaches a method and apparatus for cryo-ablation treatment (para 0007 and para 0020).  The probe is positioned in a way that defines an area as the ablation zone and another area in which ablation is prevented (para 0153 “of ablation zone….define an area within the ablation zone that if arteries are identified within this region the device provides a notification not to ablate or will prevent ablation from being initiated”).  Once it is in this arrangement, if it is correct and safe, then the ablation is activated in order to treat the area (para 0153).  This ensures that tissue and/or skin that is not supposed to receive ablation does not, therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified Da Silva and included that the identifying boundaries including a no-go zone that prevents ablation in areas that are supposed to go untreated for the safety of the patient.

30.	Regarding Claim 34, Da Silva fails to teach the treatment path prevents treatment in the no-go zone.  
Fahey teaches a method and apparatus for cryo-ablation treatment (para 0007 and para 0020).  The probe is positioned in a way that defines an area as the ablation zone and another area in which ablation is prevented (para 0153 “of ablation zone….define an area within the ablation zone that if arteries are identified within this region the device provides a notification not to ablate or will prevent ablation from being initiated”).  Once it is in this arrangement, if it is correct and safe, then the ablation is activated in order to treat the area (para 0153).  This ensures that tissue and/or skin that is not supposed to receive ablation does not, therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified Da Silva and included that the identifying boundaries including a no-go zone that prevents ablation in areas that are supposed to go untreated for the safety of the patient.
31.	Regarding method claims 10 and 11, the claims are rejected by the same or substantially the same rationale as applied to the rejections of apparatus claims 33 and 34, since operation of the prior art relied on to reject apparatus claims 33 and 34 would naturally result in the step of method claims 10 and 11 being satisfied.

32.	Claims 17 and 40-41 are rejected under 35 U.S.C. 103 as being unpatentable over Da Silva and in view of Lozano U.S. 2017/0326346 (herein referred to as “Lozano”).
33.	Regarding Claims 40 and 41, Da Silva teaches the processor determines an attribute of the skin subsequent to delivering the skin cooling treatment (para 0080-0081).  However, Da Silva fails to the attribute comprises at least one of: an erythema level or a re-warming rate.
	Lozano teaches a cryoablation treatment that delivers a skin cooling treatment (para 0119). There are multiple steps of rewarming and thawing between cycles that are monitored (para 0161).  This is to determine the level of treatment that is needed in the next cycle or in a subsequent treatment at a later time, such as starting another rewarming or thawing cycle (para 0161).  Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified Da Silva and included the reading of the re-warming rate in order to determine the change in treatment needed for effectiveness of the treatment.
34.	Regarding method claim 17, the claim is rejected by the same or substantially the same rationale as applied to the rejections of apparatus claims 40 and 41, since operation of the prior art relied on to reject apparatus claims 40 and 41 would naturally result in the step of method claim 17 being satisfied.

Conclusion
35.	Any inquiry concerning this communication or earlier communications from the examiner should be directed to ANNIE L PATTON whose telephone number is (571)272-3846. The examiner can normally be reached Monday-Friday (alternate Fridays) 8AM-5PM EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Joseph Stoklosa can be reached on 571-272-1213. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/DANIEL W FOWLER/Primary Examiner, Art Unit 3794                                                                                                                                                                                                        



/ANNIE L PATTON/Examiner, Art Unit 3794